Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 10-14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO document ‘725.
WO document ‘725 discloses an assembly (see Figs. 1a, 2-3, 6a,6b) for protecting an elongate member (page 7) which extends through an opening in a support structure ( Figs. 2,3), the assembly comprising a retaining device (18) and at least one bend protector mounted to the retaining device, the bend protector (24) and the retaining device having respective through-going passages which are aligned to receive the elongate member, the retaining device being configured to lock itself in place in the 
an abutment (62) carried by the body;
a plurality of locking members (balls, 64) carried by the body and movable with respect to the body between retracted and extended positions, the locking members being located between the abutment and the inner end of the body; and
a movable member (70, page 9 line 25 thru col. 10 line 35; page 13 line 20 thru page 14 line 25) which is carried by the body, is movable axially with respect to the body, and is attachable to a pulling line; and
an actuating mechanism (ramp surfaces, page 9 line 25 thru col. 10 line 35; page 13 line 20 thru page 14 line 25) configured to move the locking members from their retracted positions to their extended positions as the movable member is moved with respect to the body in the direction from the outer end toward the inner end,
locking mechanism configured to lock the movable member with respect to the body when the locking members are in their extended positions, thereby to maintain the locking members in the extended position (page 16),
so that as the assembly is pulled into the opening in the support structure by means of the pulling line, with the inner end of the retaining device leading the outer end, the abutment engages the support structure and arrests inward movement of the body, the movable member is moved in the inward direction with respect to the body, and the locking members are thereby moved to their extended positions to lock the retaining device in the support structure.

Re claim 5, wherein in which the movable member is movable along an axial direction with respect to the body, the ramp surfaces face radially outwardly with respect to the body, and the ramp surfaces incline toward the axis in a direction from the outer end of the body toward its inner end of the body (ramp surfaces, page 9 line 25 thru col. 10 line 35; page 13 line 20 thru page 14 line 25)
Re claim 6, 7, wherein in which the movable member comprises a mandrel having, at the inner end of the body, a coupling for mounting an inner bend stiffener (70, mandrel, a coupling (Fig. 7c, 8a), page 9 line 25 thru col. 10 line 35; page 13 line 20 thru page 14 line 25).
Re claims 10,11 which the restraint arrangement (page 15 line 25+) is configured to release the movable member when loading applied through the pulling line exceeds a threshold, enabling the locking members to be moved to their extended positions.
Re claim 12, comprises at least one breakable member through which the movable member is coupled to the body (page 15 line 25+).
Re claims 13,14, see discussion above mirrored by claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘725 in view of WO document ‘343.
WO document ‘725 discloses the invention substantially as claimed.  However, WO document ‘725 is silent about wherein in which the locking mechanism comprises a spring loaded member in one of the movable member and the body engageable with a complementary locking feature of the other of the movable member and the body. WO document ‘343 teaches wherein in which the locking mechanism comprises a spring loaded member (24) in one of the movable member and the body engageable with a complementary locking feature of the other of the movable member and the body.
It would have been considered obvious to one of ordinary skill in the art to modify WO document ‘725 to have the locking mechanism comprises a spring loaded member in one of the movable member and the body engageable with a complementary locking feature of the other of the movable member and the body as taught by WO document ‘323 since such a modification facilitates the positioning of the locking mechanism into the extended position.



Allowable Subject Matter
Claims 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. Applicant argues that WO ‘725 fails to teach the locking mechanism called for in the independent claims.  The examiner disagrees.  Clearly WO document ‘725 teaches to have the locking members (64) in the extended position (page 9 line 25 thru col. 10 line 35; page 13 line 20 thru page 14 line 25).  Clearly (page 16 and Fig. 20) teach a release mechanism must be actuated in order to remove the retaining device via retracting the locking members.  This implies that member (232, page 16, Fig. 20) teaches a locking mechanism that locks the locking members in their extended position. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
3/9/2021